Citation Nr: 0125916	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2001) for malignant melanoma of the scalp.  


REPRESENTATION

Appellant represented by:	Gerald W. Wright, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1969 to November 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.  


REMAND

The appellant seeks VA compensation benefits under 
38 U.S.C.A. § 1151 (West Supp. 2001) for malignant melanoma 
of the scalp.  He maintains that the disorder was not 
properly identified or diagnosed during an April 15, 1999, 
consultation with a VA physician.  He argues that but for the 
failure to properly identify and diagnose the condition, the 
malignancy could have been treated earlier and would not pose 
as significant a risk to his life.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The appellant reported in his September 1999 statement that 
he was examined on April 15, 1999, by Dr. G. at the Tulsa 
VA outpatient clinic.  In his June 2001 hearing testimony, he 
stated that this consultation was in late March or in April 
1999.  He maintains that he asked Dr. G. to examine a bump on 
his head, which his attorney described as "a very small 
lesion," and that Dr. G. told him the lesion was nothing to 
worry about.  The record includes VA clinical records from 
the Tulsa VA outpatient clinic from January 1999 to October 
1999, which included an April 2, 1999, three-month follow up 
visit.  Vital signs were taken, and the veteran's subjective 
complaints were noted.  The record contains no mention of 
inquiry about a scalp lesion or bump.  The assessment was 
obesity and uncontrolled hypertension.  There was no 
indication that the appellant requested examination of scalp 
lesions or that Dr. G. examined the lesions or discussed them 
with the appellant.  An August 3, 1999, entry noted that the 
appellant was having some pigmented skin lesions taken off 
his scalp.  

In order to be entitled to compensation under 38 U.S.C.A. 
§ 1151 (West Supp. 2001), the evidence must show that the 
proximate cause of the disability was 

(A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B)  an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151(a)(1) (West Supp. 2001).  Here, rather 
than arguing that VA treatment resulted in additional 
disability that should be compensated, the appellant argues 
that the failure of the VA physician to diagnose or treat 
malignant scalp lesions resulted in additional disability 
that should be compensated.  

VA's General Counsel has addressed the question of whether, 
under the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997, compensation may be paid for additional 
disability alleged to have resulted from the omission or 
failure by VA to diagnose or treat and underlying disease or 
injury, and, if so, what are the elements of the claim.  See 
VAOPGCPREC 5-2001.  Although this precedent opinion dealt 
with the elements of causation under a version of 38 U.S.C.A. 
§ 1151 that did not require negligence or lack of proper 
skill in order to find entitlement to compensation for the 
results VA medical care, its reasoning and application of 
medical malpractice principles are informative where, as 
here, negligence, carelessness, or lack of proper skill are 
relevant considerations and elements of the claim.

The factual elements necessary to support a claim under 
section 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  The second 
element generally requires medical evidence, unless the 
alleged failure to exercise ordinary skill and care is one 
that would be readily apparent to a lay person.  As for the 
third element, absent a basis for concluding that the 
disability probably would have been avoided by proper 
diagnosis and treatment, it would be wholly speculative to 
conclude that VA treatment was the cause of the disability or 
death.  VAOPGCPREC 5-2001.

VA's duty to assist includes affording the appellant a 
VA examination or obtaining a VA medical opinion when 
necessary to render a decision.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
In this case, the veteran has indicated that an examination 
and discussion took place which is not reflected in his VA 
treatment records.  In order to assist the appellant, the RO 
should contact Dr. G. at the Tulsa VA outpatient clinic and 
ask him whether he recalls or has a record of examining the 
appellant on April 15, 1999, or otherwise in late March or in 
April 1999.  If so, Dr. G. should indicate whether the 
appellant asked him to examine any lesion or bump on his 
scalp; and, if so, to describe any such lesion.  The relevant 
timeframe is from late March 1999 through about April 15, 
1999.  The record reflects that Dr. G. noted the lesions and 
the treatment the veteran was getting for them in August 
1999, which is not the pertinent time with respect to the 
veteran's claim.

If Dr. G. indicates a recollection of examining a lesion on 
the veteran's scalp in late March to mid-April 1999, and 
describes its appearance, or provides copies of treatment 
records reflecting such examination and describing the 
lesion, the RO should arrange for review of the file by a VA 
dermatologist for an opinion as to whether Dr. G., in April 
1999, exercised the degree of care and skill ordinarily 
required of members of the medical profession with respect to 
diagnosis and treatment of the veteran's scalp lesion.  This 
review should be obtained, if possible, from a dermatologist 
associated with another VA medical center than the Tulsa VA 
outpatient clinic.  The dermatologist is asked to consider 
the veteran's hearing testimony for his description of the 
bump on his scalp in March or April 1999 and for his 
testimony as to his barber's impression of it as having 
gotten "100 times worse" by July 1999.  The dermatologist 
should consider the medical opinion of Kenneth A. Muckala, 
M.D., dated in June 2001.  The dermatologist is asked to 
state, if such an opinion can be given without resort to 
speculation, whether there is any evidence that Dr. G.'s 
examination of the veteran in April 1999 was careless, 
negligent, lacking in proper skill, reflected error in 
judgment, or otherwise demonstrated fault in furnishing 
examination or medical care, and that such fault was the 
proximate cause of additional disability.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The case is REMANDED for the following development:

1.  In conducting the development below, 
the RO must ensure compliance with all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45, 620-32 (Aug. 29, 2001).  

2.  Contact Dr. G. at the Tulsa 
VA outpatient clinic and ask him whether 
he has any record or recollection of 
examining the appellant on April 15, 1999, 
or otherwise in late March or in April 
1999.  If so, ask Dr. G. whether the 
appellant asked him to examine any bump or 
lesion on his scalp; and, if so, to 
describe any such bump or lesion.  Dr. G. 
should be asked to respond to these 
questions in a written memorandum, and to 
provide any notes of such visit, which 
must then be associated with the claims 
file.  

3.  After the response from Dr. G. is 
received, review it.  If Dr. G. has no 
recollection of being consulted by the 
veteran about a small bump or lesion on 
his scalp in March or April 1999, and has 
no additional notes or records other than 
the April 2, 1999, treatment note of 
record, review the claims file and 
readjudicate the claim providing the 
veteran and his attorney a supplemental 
statement of the case if the determination 
is adverse.

If, however, Dr. G. indicates that he 
recollects examining a small bump or 
lesion on the veteran's scalp in March or 
April 1999, or provides additional 
treatment notes for such a visit, the 
claims file should be referred to a VA 
dermatologist for an opinion as to whether 
Dr. G., exercising the degree of skill and 
care ordinarily required of the medical 
profession, reasonably should have 
diagnosed as possibly malignant the small 
bump or lesion of the scalp described by 
the veteran as having existed in April 
1999.  The dermatologist should review the 
claims folder, Dr. G.'s report, the 
veteran's hearing testimony, and the June 
2001 medical opinion of Kenneth A. 
Muckala, M.D.  The dermatologist's opinion 
should address whether the examination or 
treatment by Dr. G. in March or April 1999 
showed carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault that was the proximate cause 
of additional disability from the 
malignant melanoma of the scalp.  If the 
requested opinion cannot be rendered 
without resort to speculation and 
conjecture, the dermatologist should so 
state.

The file review and opinion should be 
obtained from a VA dermatologist 
associated with a VA medical facility 
other than the Tulsa VA outpatient clinic.  
The medical rationale for any opinion 
expressed must be provided.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before returning 
the claim to the Board.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


